Citation Nr: 1547062	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-17 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a disability rating in excess of 10 percent for bronchial asthma.

3.  Entitlement to a compensable disability rating for residuals of a right leg injury.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel



INTRODUCTION

The Veteran had active service from December 1979 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board observes that in a letter to the Veteran dated August 10, 2015, the Veteran's attorney, Kenneth L. LaVan, advised the Veteran that he would be withdrawing representation of the Veteran for the claims on appeal 30 days from the date of the letter.  However, Attorney LaVan thereafter submitted correspondence to the RO as recently as October 1, 2015 indicating that he represents the Veteran for the claims on appeal.  The Board further observes that a valid VA Form 21-22a dated February 2011 appointing Attorney LaVan is of record, and there is no indication that the Veteran obtained any other representation subsequent to the date of the VA Form 21-22a.  Therefore, the Board finds that the Veteran continues to be represented by Attorney LaVan for the claims on appeal. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

On the Veteran's VA Form 9 dated August 2013, he requested a hearing before a Veterans Law Judge at the RO.  The RO subsequently sent the Veteran a letter dated September 18, 2015 notifying the Veteran that he was scheduled for a hearing at the RO before a Veterans Law Judge on October 8, 2015.  On October 1, 2015, the Veteran's attorney submitted a statement requesting that the Veteran's hearing be rescheduled.  The Veteran has not yet been rescheduled for the Board hearing at the RO. 

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his attorney, has withdrawn the request for a hearing before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida for the issues on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his attorney.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



